Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 30, 2016

                                      No. 04-15-00819-CV

                                  CITY OF SAN ANTONIO,
                                         Appellant

                                                v.

             SAN ANTONIO FIREFIGHTERS' ASSOCIATION, LOCAL 624,
                                 Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI17586
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        The appellee’s motion for sanctions is DENIED. The appellant’s request for recovery of
costs in responding to the motion for sanctions and request to strike the affidavit attached to the
appellee’s motion for sanctions are DENIED.

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court